Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 1 of 27




  SCHEDULE
     A
 Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 2 of 27




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 3 of 27




  SCHEDULE
      B
 Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 4 of 27




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 5 of 27




  SCHEDULE
     C
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 6 of 27




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tracts: RGV-RGC-2048, 2048-1
Owner: Marilu Molina, et al.
Total Acres: 2.703

Tract #1: RGV-RGC-2048

Being a 1.063 acre (46,282 square feet) parcel of land, more or less, being out of the
Francisco Guerra Survey, Abstract No. 330, Porción 66, Starr County, Texas and being
out of a called 10.28 acre tract conveyed to Marilu Molina, Dina Scott, Iliana Molina
and Myrna Elena Rodriguez by Partition Deed recorded in Instrument No. 2019-348299,
Official Records of Starr County, Texas (Parcel "O"-6), said parcel of land being more
particularly described by metes and bounds as follows;
Commencing at a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “POC RGV-RGC-2046
2047 2048”, said point being in the south line of Parcel "O"-6 and the north line of a
called 55.62 acre tract conveyed to Sylvia G. Salinas (1/7), Maria Dolores G. Saenz (1/7),
Rosa Maria G. Guerra (1/7), Manuel S. Guerra (1/7), Ruben Roberto Guerra (1/7),
Deborah Ann G. Perez Lugo & Elizabeth G. Garcia (1/7), Ana
G. Munoz & Joel A. Guerra, III (1/7) by Distribution Deed recorded in Volume 1329,
Page 222, Official Records of Starr County, Texas (“Parcel #1: Tract P”), said point
having the coordinates of N=16681200.539, E=786491.880;
Thence: S 80-45-00 E (S 80-45-00 E, Record), with the south line of Parcel “O”-6 and
the north line of the 55.62 acre tract, for a distance of 100.00’ to a set 5/8” rebar with an
MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV- RGC-2005-1-2=2048-1” for the Place of Beginning and
southwest corner of Tract RGV-RGC-2048, said point being in the south line of Parcel
“O”-6 and the north line of the 55.62 acre tract, said point having the coordinates of
N=16681184.465, E=786590.579;
Thence: N 36-10-21 W, departing the north line of the 55.62 acre tract, over and across
Parcel “O”-6, for a distance of 231.41’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-2047-1=2048-2” for the northwest corner of Tract RGV-RGC-
2048, said point being in the north line of Parcel “O”-6 and south line of a called 10.28
acre tract conveyed to Eliza Nelly Molina, Rodolfo R. Molina Jr. and Jose Trinidad by
Partition Deed Recorded in Instrument No. 2019-348298, Official Records of Starr
County, Texas (Parcel "O"-5);
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 7 of 27




                                 SCHEDULE C (Cont.)



Thence: S 80-45-00 E (S 80-45-00 E, Record), with the north line of Parcel “O”-6 and
the south line of Parcel “O”-5, for a distance of 284.95’ to a set 5/8” rebar with an MDS
LAND SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-2047-5=2048-3” for the northeast corner of Tract RGV-RGC-
2048, said point being in the north line of Parcel “O”-6 and the south line of Parcel “O”-
5, said point bears N 69-04-11 W, a distance of 2105.48’ from United States Army Corps
of Engineers Control Point No. 138;
Thence: S 36-10-21 E, departing the south line of Parcel “O”-5, over and across Parcel
“O”-6, for a distance of 231.41’ to a set 5/8” rebar with an MDS LAND SURVEYING
aluminum disk capped survey marker stamped with the following description: “RGV-
RGC-2048-4” for the southeast corner of Tract RGV-RGC-2048, said point being in the
south line of Parcel “O”-6 and the north line of the 55.62 acre tract;
Thence: N 80-45-00 W (N 80-45-00 W, Record), with the south line of Parcel “O”-6 and
the north line of the 55.62 acre tract, for a distance of 284.95’ to the Place of Beginning.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 8 of 27




                                 SCHEDULE C (Cont.)

Tract #2: RGV-RGC-2048-1

Being a 1.640 acre (71,440 square feet) parcel of land, more or less, being out of the
Francisco Guerra Survey, Abstract No. 330, Porcion 66, Starr County, Texas, being out
of the remainder of Share 28-B of the Partition Deed recorded in Volume 114, Page 62,
Deed Records of Starr County, Texas and being out of a called 8.02 acre tract designated
as Parcel “O”-6A, conveyed to Marilu Molina, Dina Scott, Iliana Molina and Myrna
Elena Rodriguez by Partition Deed recorded in Instrument No. 2019-348299, Official
Records of Starr County, Texas, said parcel of land being more particularly described by
metes and bounds as follows;

Commencing at a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “POC RGV-RGC-2005
2005-1 2046-1 2047-1 2048-1”, said point being at the southwest corner of the called
8.02 acre tract (Parcel “O”-6A) and an interior corner of a called 55.62 acre tract recorded
in Volume 1329, Page 222, Official Records of Starr County, Texas, said point having
the coordinates of N=16680540.481, E=786819.582;

Thence: S 80°45’00” E (N 80°45’00” W, Record), with a southerly line of the called 8.02
acre tract (Parcel “O”-6A) and a northerly line of the called 55.62 acre tract, for a distance
of 278.16’ to a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk capped
survey marker stamped with the following description: “RGV-RGC-2048-1-1=2005-1”
for the Place of Beginning and southwest corner of Tract RGV-RGC-2048-1, said point
being in the south line of the called 8.02 acre tract (Parcel “O”-6A) and a north line of
the called 55.62 acre tract, said point having the coordinates of N=16680495.769,
E=787094.122;
Thence: N 36°10’21” W, departing the north line of the called 55.62 acre tract, over and
across the called 8.02 acre tract (Parcel “O”-6A), for a distance of 357.20’ to a set 5/8”
rebar with an MDS LAND SURVEYING aluminum disk capped survey marker stamped
with the following description: “RGV-RGC-2048-1-2” for the northwest corner of Tract
RGV-RGC-2048-1, said point being in the north line of the called 8.02 acre tract (Parcel
“O”-6A) and the south line of a called 8.02 acre tract (Parcel “O”-5A) recorded in
Instrument No. 2019-348298, Official Records of Starr County, Texas;

Thence: S 80°45’00” E (S 80°45’00” E, Record), with the south line of the called 8.02
acre tract (Parcel “O”-5A) and the north line of the called 8.02 acre tract (Parcel “O”-
6A), for a distance of 284.95’ to a set 5/8” rebar with an MDS LAND SURVEYING
aluminum disk capped survey marker stamped with the following description: “RGV-
RGC-2047-1-4=2048-1-3” for the northeast corner of Tract RGV-RGC-2048-1, said
point being in the south line of the called 8.02 acre tract (Parcel “O”-5A) and the north
line of the called 8.02 acre tract (Parcel “O”-6A);
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 9 of 27




                                 SCHEDULE C (Cont.)

Thence: S 36°10’21” E, departing the south line of the called 8.02 acre tract (Parcel “O”-
5A), over and across the called 8.02 acre tract (Parcel “O”-6A), for a distance of 357.20’
to a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk capped survey
marker stamped with the following description: “RGV-RGC-2048-1-4=2005-2” for the
southeast corner of Tract RGV-RGC-2048-1, said point being in the south line of the
called 8.02 acre tract (Parcel “O”-6A) and the north line of the called 55.62 acre tract,
said point bears S 84°41’12” W, a distance of 1332.15’ from United States Army Corps
of Engineers Control Point No. 138;
Thence: N 80°45’00” W (N 80°45’00” W, Record), with the south line of the called 8.02
acre tract (Parcel “O”-6A) and the north line of the called 55.62 acre tract, for a distance
of 284.95’ to the Place of Beginning.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 10 of 27




   SCHEDULE
       D
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 11 of 27



                             SCHEDULE D
                             MAP or PLAT

Tract #1: RGV-RGC-2048
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 12 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 13 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 14 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 15 of 27




                           SCHEDULE D (Cont.)

Tract #2: RGV-RGC-2048-1
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 16 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 17 of 27




                         SCHEDULE D (Cont.)
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 18 of 27



                           SCHEDULE D (Cont.)




Tracts: RGV-RGC-2048, 2048-1
Owner: Marilu Molina, et al.
Total Acres: 2.703
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 19 of 27




    SCHEDULE
        E
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 20 of 27



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-2048, 2048-1
Owner: Marilu Molina, et al.
Total Acres: 2.703


Tract #1: RGV-RGC-2048

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in conveyance recorded on March
5, 2019 with the Starr County Clerk, document number 2019-348299, reasonable access to
and from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 21 of 27




                                  SCHEDULE E (Cont.)



Tract #2: RGV-RGC-2048-1

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in conveyance recorded on March
5, 2019 with the Starr County Clerk, document number 2019-348299, reasonable access to
and from the owners’ lands lying between the Rio Grande River and the border barrier
through opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 22 of 27




                           SCHEDULE E (Cont.)




Tracts: RGV-RGC-2048, 2048-1
Owner: Marilu Molina, et al.
Total Acres: 2.703
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 23 of 27




    SCHEDULE
        F
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 24 of 27




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



 The sum estimated as the total just compensation for the lands being taken is
FOURTEEN THOUSAND DOLLARS AND NO/100 ($14,000.00), to be deposited
herewith in the Registry of the Court for the use and benefit of the persons entitled thereto.

TRACT #1: RGV-MCS-2048:
The sum estimated as just compensation for the land acquired is FIVE
THOUSAND DOLLARS AND 00/100 ($5,000.00), to be deposited herewith in the
Registry of the Court for the use and benefit of the persons entitled thereto.


TRACT #2: RGV-MCS-2048-1:
The sum estimated as just compensation for the land acquired is NINE
THOUSAND DOLLARS AND 00/100 ($9,000.00), to be deposited herewith in the
Registry of the Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 25 of 27




     SCHEDULE
        G
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 26 of 27




                                    SCHEDULE G

                               INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                            Reference
 Marilu Molina                               RGV-RGC-2048, 2048-1
 5732 Palo Blanco Lane                       Partition Deed,
 Austin, TX 78744-3854                       Document 2019-348299;
                                             Recorded March 5, 2019,
                                             Deed Records of Starr County

 Dina Scott                                  RGV-RGC-2048, 2048-1
 4301 Las Palmas Drive                       Partition Deed,
 Austin, TX 78759-5062                       Document 2019-348299;
                                             Recorded March 5, 2019,
                                             Deed Records of Starr County

 Iliana Molina aka Illiana M. Flores         RGV-RGC-2048, 2048-1
 117 Point Loop West                         Partition Deed,
 La Grange, TX 78945                         Document 2019-348299;
                                             Recorded March 5, 2019,
                                             Deed Records of Starr County
 Myrna Elena Rodriguez
 2011 Stephanie Creek Cove                   RGV-RGC-2048, 2048-1
 Austin, TX 78744-7976                       Partition Deed,
                                             Document 2019-348299;
                                             Recorded March 5, 2019,
                                             Deed Records of Starr County
 Martin H. Molina
 350 Alamo Road                              RGV-RGC-2048, 2048-1
 Roma, TX 78584-5803                         Deed of Gift,
                                             Document 2005-246526
                                             Recorded May 13, 2005,
                                             Deed Records of Starr County

 Guadalupe Solis, Jr.                        RGV-RGC-2048, 2048-1
 230 Atascocita Road, Apt. 1036              Deed of Gift,
 Humble, TX 77396-3585                       Document 1997-191809,
                                             Recorded June 17, 1997,
                                             Deed Records of Starr County
Case 7:20-cv-00267 Document 1-1 Filed on 09/11/20 in TXSD Page 27 of 27




Ameida Salinas                        Tax Authority
Starr County Tax Assessor/Collector
100 N. FM 3167, Room 201
Rio Grande City, Texas 78582
